Citation Nr: 1420101	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  07-39 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to nonservice-connected disability pension benefits.

2.  Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from December 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision, with an April 2007 notification letter, of the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, the matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2007 rating decision, the RO denied entitlement to special monthly pension.  In an April 23, 2007 letter accompanying this decision, the RO also notified the Veteran that his claim for nonservice-connected disability pension benefits was denied.  In May 2007, the Veteran submitted a notice of disagreement with the denial of entitlement to special monthly pension.  The RO issued a statement of the case addressing the issue of entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound in November 2007, and the Veteran perfected his appeal by means of a substantive appeal received in December 2007.

On review of the May 2007 notice of disagreement, the Board observes that the Veteran stated that he was totally disabled and had been permanently disabled since 1993.  The Board construes this statement as a notice of disagreement with the denial of nonservice-connected disability pension benefits.  A statement of the case (SOC) has not yet been issued addressing this issue.  This should be accomplished on remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

To qualify for special monthly pension (SMP), the Veteran must first establish his entitlement to improved pension benefits.  See 38 U.S.C.A. §§ 1502,; 38 C.F.R. §§ 3.351(b), (c), (d) and 3.352.  Therefore, the claim for SMP is deferred, since that matter is inextricably intertwined with the claim for nonservice-connected disability pension benefits .  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Finally, the October 2011 remand instructed the RO/AMC to take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, not already associated with the claims file, which have treated him for his disabilities.  There is no indication of record that the RO/AMC complied with this instruction, and it must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, not already associated with the claims file, which have treated him for his disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Arrangements should be made to obtain the Veteran's complete VA treatment records, dated since April 2006.  See VA Form 41-4142, dated June 27, 2006.

3.  After undertaking any development deemed necessary, send the Veteran a statement of the case addressing his claim of  entitlement to nonservice-connected disability pension benefits.  This issue should only be returned to the Board if a timely substantive appeal is filed.

4.  Finally, readjudicate the issue of entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

